                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:11-cr-258-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
EDWARD JUNIOR PATTERSON,               )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 213).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: December 17, 2020




     Case 3:11-cr-00258-MOC-DSC Document 214 Filed 12/17/20 Page 1 of 1
